SWANN, Judge.
This is an interlocutory appeal to review an Order on Mandate entered by the trial court pursuant to an opinion of this court in a prior appeal. Hillman v. McCutchen, Fla.App.1964, 166 So.2d 611. The facts are fully reported therein and it will serve no useful purpose to recite them here.
The trial court issued its Order on Mandate, requiring that the mortgaged property be sold unless the amounts it found to be due were paid. Petitioner challenges this order, claiming that she should have been permitted to present evidence on remand of the amounts due on the mortgage. The amounts due on the mortgage were ■determined after a full and complete hearing of the cause, prior to the first appeal.
There are no defenses or issues of facts to be decided that could not have been determined at the original trial of the cause, if they had been properly raised.
It is well settled that a judgment is conclusive as to defenses which have, or might have been set up. Florida Real Estate Commission v. Harris, Fla.1961, 134 So.2d 785.
For the reasons stated, the order appealed from is
Affirmed.